Case: 4:16-cv-01631-JAR Doc. #: 189 Filed: 06/09/21 Page: 1 of 6 PageID #: 5395




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


PHYLLIS SCHLAFLY REVOCABLE                       )
TRUST, et al.,                                   )
                                                 )
               Plaintiffs,                       )
                                                 )
               v.                                )   No. 4:16-CV-01631-JAR
                                                 )
ANNE CORI, et al.,                               )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Anne Cori’s motion to enforce compliance

with the scheduling order and compel depositions and written discovery. (Doc. No. 178). The

motion is fully briefed and ready for disposition.

Background

       This case concerns the ownership and use of Phyllis Schlafly’s property and likeness. The

parties in this matter are embroiled in numerous lawsuits in other courts, in which significant

discovery has already occurred. Relevant to this motion, Anne Cori 1 sued Ed Martin and John

Schlafly along with Plaintiffs Eagle Trust Fund (“ETF”) and Eagle Forum Education and Legal

Defense Fund (“EFELDF”) in the Circuit Court for the Third Judicial Circuit in Madison

County, Illinois. See Cori v. Martin, No. 2016MR000111 (Ill. Cir. Ct. Oct. 20, 2016) (“The

Madison County case”). Plaintiff Phyllis Schlafly Revocable Trust (“PSRT”) was never a party

to the Madison County case. In that lawsuit, the Plaintiffs produced more than 740,000 pages of




1
 Eunie Smith, Cathie Adams, Carolyn McLarty, Rosina Kovar, and Shirley Curry were also
plaintiffs in the Madison County case.
Case: 4:16-cv-01631-JAR Doc. #: 189 Filed: 06/09/21 Page: 2 of 6 PageID #: 5396




documents. (Doc. No. 179 at 3-4). John Schlafly has been deposed numerous times in the related

lawsuits. Id. at 5.

        The parties are currently engaged in Phase I of discovery, which is limited to: 1)

ownership of intellectual property; 2) whether certain property qualifies as a trade secret; 3)

Defendants alleged use of Plaintiffs’ intellectual property and trade secrets; and 4) harm or

damages sustained by Plaintiffs. (Doc. No. 177 at 2). Written discovery for Phase I must be

served by March 30, 2021 and depositions of parties and their Rule 30(b)(6) representatives must

be completed by May 30, 2021. Id.

        Cori served Phase I requests for production to PSRT, ETF, and EFELDF. Plaintiffs

produced 2,706 pages of documents. Additionally, Plaintiffs referred Cori “to the documents

produced in the Madison County, Illinois litigation, as some of that documentation may be

responsive” as a response to many of her requests. (Doc. No. 179 at 3). Plaintiffs did not identify

which documents in the Madison County case were responsive to which request in their request

for production (“RFP”) responses.

        Cori also served notices of depositions for the corporate representative of PSRT, ETF,

and EFELDF for May 26, 27, and 28, 2021, respectively. (Doc. No. 179-4). John Schlafly will

serve as corporate representative for all three entities. Plaintiffs objected to holding the

depositions on three separate days and suggested Cori ask questions relevant to all three entities

at one deposition and extend the questioning to multiple days only if Cori could not complete the

deposition in a single day. On May 25, Cori’s counsel cancelled the depositions.

        Cori alleges Plaintiffs’ response to the Phase I requests for production were materially

deficient because 1) Plaintiffs did not organize and label the documents they produced and 2)

instead of producing certain documents, Plaintiffs referred Cori the documents produced in the
Case: 4:16-cv-01631-JAR Doc. #: 189 Filed: 06/09/21 Page: 3 of 6 PageID #: 5397




Madison County case. She asks the Court to compel Plaintiffs to produce every document

responsive to her RFPs and amend their responses to identify the documents produced. Cori

further asks the Court to order Plaintiffs to produce a Rule 30(b)(6) designee for PSRT, ETF, and

EFELDF on separate days, regardless of whether Plaintiffs choose to designate the same person

for all three depositions.

Legal Standard

        The scope of discovery for actions filed in federal court is set forth in Federal Rule of

Civil Procedure 26. That rule provides:

        Parties may obtain discovery regarding any nonprivileged matter that is relevant
        to any party's claim or defense and proportional to the needs of the case,
        considering the importance of the issues at stake in the action, the amount in
        controversy, the parties' relative access to relevant information, the parties'
        resources, the importance of the discovery in resolving the issues, and whether the
        burden or expense of the proposed discovery outweighs its likely benefit.
        Information within this scope of discovery need not be admissible in evidence to
        be discoverable.
        Fed. R. Civ. P. 26(b)(1). “The rule vests the district court with discretion to limit

discovery if it determines, inter alia, the burden or expense of the proposed discovery outweighs

its likely benefit.” Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 361 (8th Cir. 2003)

(citing Fed. R. Civ. P. 26(b)(1)).

Discussion

RFP Responses and Document Production

        Cori first claims Plaintiffs’ responses are inadequate because, instead of producing

certain documents, Plaintiffs directed Cori to documents produced in the Madison County case.

“The fact that the moving party is already in possession of documents it seeks to obtain by

inspection, is not necessarily a sufficient reason for denying discovery.” Cook v. Rockwell Int’l

Corp., 161 F.R.D. 103, 105 (D. Colo. 1995). This is because “the purpose of the discovery rules
Case: 4:16-cv-01631-JAR Doc. #: 189 Filed: 06/09/21 Page: 4 of 6 PageID #: 5398




is not only to elicit unknown facts, but also to narrow and define the issues, and for this purpose

it is often necessary to use discovery about known facts.” 8 Charles A. Wright, Arthur R. Miller

& Richard L. Marcus, Federal Practice & Procedure, § 2014 (1994).

        Plaintiffs’ responses to production are inadequate. Instead of producing responsive

documents, Plaintiffs have pointed to over 700,000 pages of documents produced in a separate

lawsuit and suggested that the information Cori seeks is contained somewhere within those

pages. Moreover, PSRT was never a party to the Madison County case and therefore none of the

hundreds of thousands of pages produced are from PSRT. Plaintiffs must produce the documents

relevant to their claims, regardless of whether they have previously produced these documents in

prior litigation.

        Next, Cori claims Plaintiffs’ responses to the RFPs are inadequate because they do not

indicate which documents are responsive to which of her requests. Pursuant to Fed. R. Civ. P.

34(b)(2)(E):

        Unless otherwise stipulated or ordered by the court, these procedures apply to
        producing documents or electronically stored information:
        (i) A party must produce documents as they are kept in the usual course of
        business or must organize and label them to correspond to the categories in the
        request.

        “Rule 34(b)(2)(E)(i) is plain: if documents are not organized and labeled to correspond to

the categories in the request, they must be produced as they are kept in the usual course of

business.” Venture Corp. Ltd. v. Barrett, No. 5:13-CV-03384-PSG, 2014 WL 5305575, at *2

(N.D. Cal. Oct. 16, 2014). Plaintiffs made no attempt to label and organize the documents to

correspond to the categories in the request. Instead, they pointed Cori to hundreds of thousands

of pages of documents, which they claim may be responsive. This does not comply with Rule
Case: 4:16-cv-01631-JAR Doc. #: 189 Filed: 06/09/21 Page: 5 of 6 PageID #: 5399




34(b)(2)(E). Plaintiffs must produce the documents in this case and indicate which documents

are responsive to which requests. 2 Accordingly, the Court will grant Cori’s motion to compel.

30(b)(6) Depositions

       Cori claims she is entitled to depose a corporate representative for PSRT, ETF, and

EFELDF at depositions on different days. Plaintiffs respond that John Schlafly will serve as the

Rule 30(b)(6) designee for all three Plaintiffs and deposing him in three separate depositions

spanning three days serves no purpose other than to harass him. Plaintiffs stated they would

consent to a single deposition in which John Schlafly would be available to answer questions on

behalf of all three Plaintiffs, spanning multiple days if necessary. (Doc. No. 179-3 at 6).

       Cori provides no explanation as to why the depositions must occur on separate days. Cori

is not entitled to demand John Schlafly sit for three days of depositions. See Jackson v.

Wiersema Charter Serv., Inc., No. 4:08CV00027 JCH, 2009 WL 1563588, at *1 (E.D. Mo. June

1, 2009) (plaintiffs are not “entitled to three days of depositions simply because they partitioned

their topics for Defendant’s corporate representative over the span of three deposition notices.”).

As such, Cori’s motion to compel the deposition of John Schlafly will be denied. Cori may

notice one deposition. However, in light of John Schlafly’s status as the corporate representative

for three parties, Cori’s counsel may question him for up to ten hours without seeking leave from

the Court.

       Accordingly,




2
 Plaintiffs ask the Court to order “Cori to post a bond sufficient to pay for the cost of Plaintiffs’
discovery costs to duplicate its efforts from the Madison County Action.” (Doc No. 184 at 16).
The Court will not require Cori to pay Plaintiffs’ discovery costs.
Case: 4:16-cv-01631-JAR Doc. #: 189 Filed: 06/09/21 Page: 6 of 6 PageID #: 5400




       IT IS HEREBY ORDERED that Defendant Anne Cori’s motion to enforce compliance

with the scheduling order and compel depositions and written discovery [178] is GRANTED in

part and DENIED in part.

       IT IS FURTHER ORDERED that the deadline for the deposition of Plaintiffs PSRT,

ETF, and EFELDF’s corporate representatives shall be extended to June 16, 2021.

Dated this 9th day of June, 2021.




                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE
